          Case 1:20-mj-00651-UA Document 7 Filed 01/22/20 Page 1 of 2



Hon Katharine H. Parker                                            January 22, 2020
United States Magistrate Judge                                     Page 2

Re:   United States v. Frederick Scheinin, 20 Mag. 651 (UA)

                                                      January 22, 2020
Via ECF

Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:    United States v. Frederick Scheinin, 20 Mag. 651 (UA)

Dear Judge Parker:

       I write to update the Court on the status of the satisfaction of Mr. Scheinin’s
conditions of release and to propose a modification of the conditions to ensure his
release. Mr. Scheinin has been detained since Thursday, January 16, 2020. I am
bringing this matter to your attention as Your Honor originally set the fact-specific
bail conditions.

      Mr. Scheinin was presented before Your Honor on Friday, January 17, 2020,
and you ordered his release on the following conditions:

        A $100,000 personal recognizance bond, co-signed by two financially
        responsible individuals, travel limited to the Southern and Eastern
        Districts of New York, the surrender of travel documents with no
        new travel applications, strict pretrial supervision as directed by
        Pretrial Services, home detention with electronic monitoring, a ban
        on the possession of firearms, destructive devices or dangerous
        weapons, a ban on the possession of internet capable devices and
        internet access unless for employment purposes, computer
        monitoring of any devices required for employment, a ban on
        unsupervised contact with minors, access to social media, and
        possession of child pornography, and a requirement to reside at the
        home of Mr. Scheinin’s parents on Long Island.

      On Tuesday, February 21, 2020, the two financially responsible individuals
(Mr. Scheinin’s parents) were interviewed and approved by the United States
Attorney’s office. On Wednesday, Pretrial Services officers from the Eastern District
of New York visited Mr. Scheinin’s parents’ home on Long Island. The officers
learned that the Scheinin family resides in one part of a two-family home that has a
         Case 1:20-mj-00651-UA Document 7 Filed 01/22/20 Page 2 of 2



Hon Katharine H. Parker                                         January 22, 2020
United States Magistrate Judge                                  Page 2

Re:   United States v. Frederick Scheinin, 20 Mag. 651 (UA)

shared garage and backyard. The two homes have separate entrances. There is a
minor who resides in the other home. There are also two schools within walking
distance of the home. As such, Pretrial Services was unwilling to approve the home
as a residence for Mr. Scheinin.

       After considerable discussion with Pretrial Services and the Government, I
respectfully request that the Court modify the condition requiring Mr. Scheinin to
reside at his parents’ home, and allow him to live in his own apartment in Queens.
Pretrial Services is amenable to this option as a reasonable alternative. The
Government does not object to the change in residence given that Mr. Scheinin will
be on home detention and subject to GPS monitoring.

      Thank you for your time and attention to this matter.

                                      Respectfully submitted,


                                      _______________________
                                      Tamara L. Giwa
                                      Assistant Federal Defender
                                      212-417-8719


                                 SO ORDERED:

                                 ____________________________________
                                 HONORABLE KATHARINE H. PARKER
                                 United States Magistrate Judge



CC:   AUSA Nicholas Chiuchiolo (via email)
      Pretrial Officer John Moscato (via email)
      Pretrial Officer Joshua Rothman (via email)
